United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 21, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 06-10196
                         Summary Calendar


KEITH CAMPBELL,

                                    Plaintiff-Appellant,

versus

TODD L. BEAR, D.C. Chiropractor,

                                    Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 3:05-CV-2241
                       --------------------

Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Keith Campbell, Texas prisoner # 1219880, has filed a motion

for leave to proceed in forma pauperis (IFP) on appeal.       The

district court denied Campbell’s IFP motion and certified that

the appeal was not taken in good faith.     By moving for IFP,

Campbell is challenging the district court’s certification.         See

Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).

     Aside from conclusional allegations, Campbell does not

challenge the district court’s analysis, nor does he argue that

the district court erred in determining that he failed to present

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-10196
                                 -2-

an arguable or non-frivolous issue for appeal.      Therefore, these

issues are deemed abandoned.    See Brinkmann v. Dallas County

Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).

     Campbell has not shown that the district court’s

certification was incorrect.    The instant appeal is without

arguable merit and is thus frivolous.      Accordingly, Campbell’s

request for IFP status is denied, and his appeal is dismissed as

frivolous.   See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983); 5TH CIR. R. 42.2.   Campbell’s motion for the appointment of

counsel on appeal is also denied.

     The dismissal of the instant appeal as frivolous counts as a

strike for purposes of 28 U.S.C. § 1915(g).      See Adepegba v.

Hammons, 103 F.3d 383, 385-87 (5th Cir. 1996).      Campbell has also

accumulated two strikes in Campbell v. Pace Setter Personnel, No.

06-10478, which this court has dismissed as frivolous on this

date.   Accordingly, because Campbell has accumulated at least

three strikes, he is barred from proceeding IFP in any civil

action or appeal brought while he is incarcerated or detained in

any facility unless he is under imminent danger of serious

physical injury.   See § 1915(g).   Campbell is further cautioned

that any future frivolous or repetitive filings in this court or

any court subject to this court’s jurisdiction will subject him

to additional sanctions as will the failure to withdraw any

pending matters that are frivolous.
                          No. 06-10196
                               -3-

     MOTIONS DENIED; APPEAL DISMISSED; 28 U.S.C. § 1915(g) BAR

IMPOSED; SANCTION WARNING ISSUED.